PROXY AGREEMENT




This Proxy Agreement (the “Agreement”) is entered into as of April 1, 2007 among
Shenyang Wantong Health Care Products Manufacturing Co., Ltd., a company
incorporated under the laws of the People’s Republic of China, (“Party A” or
“Proxy Holder”), Shenyang Wan Tong Yuan Trading Co., Ltd.., a company with joint
stock limited liability organized under the laws of the People’s Republic of
China (“Party B” or the “Company”), Honggang Yu and Jichun Li (“Shareholders”).
In this Agreement, Party A, Party B, and the Shareholders are referred to
collectively in this Agreement as the “Parties” and each of them is referred to
as a “Party”.

 

RECITALS

 

A.

The  Shareholders hold all of the registered equity of Party B;

 

B.

The Shareholders are willing to entrust the person designated by the Proxy
Holder with their voting rights (with respect to shares held by each such party)
without any limitations, at any shareholder meeting of the Company.

 

 

NOW THEREFORE, the parties agree as follows:

 

1.

The Shareholders each hereby agrees to irrevocably grant the person designated
by the Proxy Holder with the right to exercise his shareholder voting rights and
other shareholder right, including the attendance at and the voting of such
shares at the shareholder’s meeting of the Company (or by written consent in
lieu of a meeting) in accordance with applicable laws and its Article of
Association.

 

2.

The Proxy Holder agrees to designate the person who accepts the authority
granted by the Shareholders pursuant to Article 1 of this Agreement, and the
designated person shall represent the Shareholders to exercise the Shareholders’
voting rights and other shareholder rights pursuant to this Agreement.

 

 

3.

The Shareholders hereby acknowledge that, if either of the Shareholders
transfers his equity interest in Company to any individual or company (the
“Transferee”), they shall compel and assure that such Transferee sign an
agreement with the same terms and conditions of this Agreement granting the
Proxy Holder the shareholder rights of Transferee.

 

4.

The Shareholders hereby acknowledge that the obligations of the Shareholders
under this Agreement are separate, and if one such party shall no longer be a
shareholder of the Company, the obligations of the other party shall remain
intact.

 

5.

The effective term of this Agreement shall be ten (10) years and may be extended
by the written agreement among the Parties upon the expiration of this
Agreement.

 





IN WITNESS WHEREOF each party hereto have caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.




Shenyang Wantong Health Care Products Manufacturing Co., Ltd.  (official seal)







By: /s/ Stanley Stephen Huntsman

Authorized representative: Stanley Stephen Huntsman







/s/ Honggang Yu

/s/ Jichun Li

Honggang Yu

Jichun Li     



